UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOINT STOCK COMPANY CHANNEL
ONE RUSSIA WORLDWIDE, et al.,                                         3/6/2020

                      Plaintiffs,
                                                    16-CV-1318 (GBD) (BCM)
       -against-
                                                    ORDER
INFOMIR LLC, et al.,
                      Defendants.

BARBARA MOSES, United States Magistrate Judge.

    For the reasons stated on the record at the March 5, 2020 conference, it is hereby
ORDERED that:

      1. The disclosure of expert evidence intended solely to contradict or rebut expert evidence
         on the same subject matter disclosed by the opposing party shall be made no later than
         March 19, 2020.

      2. Prior to that date, plaintiffs and Infomir shall arrange to produce the equipment used or
         tested by their respective experts to the opposing party. In accordance with the
         agreement reached during the conference, plaintiffs shall produce the designated
         equipment at the Manhattan office of Infomir's counsel at a mutually convenient date
         and time, and defendants shall produce the designated equipment at the offices of
         plaintiffs' counsel at a mutually convenient date and time.

Dated: New York, New York
       March 6, 2020
                                            SO ORDERED.



                                            ____________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
